805 F.2d 948
Theodore Robert BUNDY, Petitioner-Appellant,v.Louie L. WAINWRIGHT, Secretary, Department of Corrections,State of Florida, Respondent-Appellee.
No. 86-3773.
United States Court of Appeals,Eleventh Circuit.
Nov. 18, 1986.

Polly Nelson, Wilmer, Cutler and Pickering, James E. Coleman, Jr., Washington, D.C., for petitioner-appellant.
Mark Menser, Asst. Atty. Gen. of Fla., Dept. of Legal Affairs, Raymond L. Marky, John Koenig, Asst. Attys. Gen., for respondent-appellee.
On Appeal from the United States District Court for the Middle District of Florida.
Before GODBOLD, VANCE and JOHNSON, Circuit Judges.
PER CURIAM:


1
Theodore Robert Bundy, scheduled to be executed at 7:00 a.m. on Tuesday, November 18, 1986, petitions this Court for a certificate of probable cause to appeal, for leave to proceed in forma pauperis on said appeal and for a stay of execution pending disposition of his petition for writ of habeas corpus.  The United States District Court for the Middle District of Florida denied Bundy's application for the writ of habeas corpus at 10:49 p.m. on November 17, 1986.  The district court also denied the application for certificate of probable cause.  The limited period of time remaining until the scheduled execution is insufficient to allow this Court to fully consider petitioner's claims.  For that reason, a stay of execution is mandated.   Barefoot v. Estelle, 463 U.S. 880, 103 S.Ct. 3383, 77 L.Ed.2d 1090 (1983).


2
Accordingly, petitioner's application for a certificate of probable cause and motion for leave to proceed in forma pauperis are each GRANTED.    Petitioner's application for a stay of execution pending appeal is GRANTED.


3
It is ORDERED that the appeal in this case is EXPEDITED.